Affirmed and Memorandum Opinion filed November 16, 2017.




                                             In The

                         Fourteenth Court of Appeals

                                     NO. 14-17-00421-CV

            IN THE INTEREST OF B.F., P.M.F. a/k/a P.F., CHILDREN

                         On Appeal from the 313th District Court
                                  Harris County, Texas
                           Trial Court Cause No. 2016-02643J

                      MEMORANDUM                         OPINION
         The trial court terminated the parental rights of D.G.F. (Mother) with respect
to her children, Ben and Pia,1 and appointed the Texas Department of Family and
Protective Services (the Department) to be the children’s managing conservator. On
appeal, Mother challenges the sufficiency of the evidence to support termination.
We conclude legally and factually sufficient evidence supports the trial court’s
findings that Mother endangered her children and that termination of the parent-child
relationship between Mother and her children is in each child’s best interest.
Therefore, we affirm the trial court’s judgment.

1
    Ben and Pia are pseudonyms. See Tex. R. App. P. 9.8(b)(2).
                                  BACKGROUND

       A.     Removal
       The following facts come from the affidavit of Department investigative
caseworker Roxanna De La Garza.

       Pia and Mother both tested positive for cocaine in their urine when Pia was
born. Pia showed no signs of withdrawal at birth, however. She weighed more than
eight pounds and scored 9 and 10 on her Apgar tests. She had a broken arm due to a
complication during delivery, but the injury was not drug-related.

       De La Garza visited Mother at the hospital the next day. An interpreter
facilitated their conversation because Mother did not speak English proficiently.
Mother denied drinking alcohol or using drugs while she was pregnant. She said a
man, whom she did not name, may have drugged her three weeks or so before she
went into labor. De La Garza explained cocaine ingested that long ago would not be
detectable in Mother’s urine. Mother then mentioned another man, also unnamed, as
the cause of her positive cocaine result. She said the man asked her to go out for
beers three days before she gave birth to Pia. Mother was not interested in him, she
told De La Garza, but eventually she acquiesced because she needed money and a
ride. She refused to have sex with him, at which point he allegedly threatened her
and forced her to use cocaine and drink alcohol. De La Garza noted in her affidavit
that Mother “appeared to be searching for an answer” when probed about her
positive test result.

       The nurse caring for Mother and Pia reported Mother was loving, attentive,
and appropriate with Pia. Mother was careful with Pia’s broken arm and handled it
as instructed. Other than the positive drug results, the nurse had no worries about
Mother or Pia.


                                         2
      Ben was a year and a half old when Pia was born. He had lived with and been
cared for by M.R., a friend of Mother’s, since he was an infant. M.R. said she
considered Ben to be her son and Mother to be his babysitter. Another friend of
Mother’s, M.C., told De La Garza she shared M.R.’s opinion.

      M.R. wanted the Department to place Ben with her officially if he was
removed from Mother’s care. She said she would think about taking Pia as well.
Mother could not identify a safe placement for Pia other than with M.R.

      The Department removed both children and filed suit two days later, attaching
De La Garza’s affidavit to the original petition. The trial court signed an emergency
order allowing the removal and naming the Department as the children’s temporary
managing conservator.

      B.     Family service plan
      Following a full adversary hearing, the trial court signed an order requiring
Mother to comply with a Department family service plan. The service plan would
identify the tasks and services she needed to complete before the children could be
returned to her care.

      The Department’s service plan for Mother required her to, among other
things: (1) complete parenting classes; (2) complete a substance abuse assessment
and    follow     the   assessor’s    recommendations;      (3) attend    Alcoholics
Anonymous/Narcotics Anonymous (AA/NA) meetings, select a sponsor, and
provide the caseworker with the sponsor’s name; (4) submit to random drug testing
and test negative at all times; (5) complete a psychosocial evaluation and follow the
evaluator’s recommendations; (6) obtain and maintain suitable employment and
stable housing; (7) refrain from criminal activity; and (8) maintain regular contact
with the caseworker.


                                          3
      C.     Trial
      Trial was held a few days before Pia’s first birthday. The Department
presented testimony from Mother, caseworker Renee Hamilton, M.R., and Pia’s
foster father. The Department’s documentary evidence included Mother’s service
plan and drug test results. All its evidence was admitted without objection. Neither
Mother nor the children’s attorney ad litem called witnesses or offered evidence.

             1.      Ben’s birth and first twenty months
      Mother testified she was raped in Honduras and became pregnant with Ben as
a result. She lived in the Houston area for at least part of her pregnancy. Ben was
born in August 2014. Mother did not have a stable place to live at that time, so she
stayed with various friends.

      M.R., who had helped Mother during her pregnancy, testified she began
“watching” Ben when he was two months old because Mother needed to work. The
record is not clear what M.R. meant by “watching.” Either then or at another point
during Ben’s infancy, he went to live with M.R. and her family. Mother testified Ben
was about six or seven months old at the time. She explained she would “take [Ben]
and bring him back, and take him and bring him back and [M.R.] was taking care of
him for me.” M.R. loved Ben, Mother knew, and “basically raised” him.

      M.R. testified she did not know Mother was using drugs.

             2.      Pia’s birth
      Pia was born in April 2016. Mother confirmed that, at the time Pia was born,
she and Pia had cocaine in their systems, but the record does not contain the results
of any drug test performed at that time on either Mother or Pia.

      At trial, Mother admitted her statement to De La Garza about being drugged
with cocaine at a concert was not true:

                                          4
      Q.     . . . . And you explained that you believed you were drugged at a
             concert three weeks prior; is that right?

      A.     Yes.

      Q.     Okay. That’s not true, though, is it?

      A.     No. A young man put something in my drink. He — three days
             before I gave birth to the child, I told him that I have some pain
             here in my hand. And he asked me to have some beers with him.

      ...

      A.     Well, it was three days before I gave birth. I had a lot of pain in
             my arm. They were cramping – my arms were cramping. I asked
             him to give me some money and because he was in love with me,
             he told me, Well, if you have some beers with me, then I’ll give
             you the money.
             And I said, Please don’t be like that. I’m about to give birth, and
             I cannot drink anything.
             And he said, Well, I won’t give you any money if you don’t drink
             the beers with me.

      ...
      Q.     So, while you were pregnant with [Pia], you drank the beers,
             correct?
      A.     Yes. Three days before giving birth.

      Mother testified she believed the man put cocaine in her beer, and she passed
the cocaine to Pia through her breast milk.

             3.     Progress for several months
      Services. The Department accommodated Mother in completing her family
service plan due to her language and literacy constraints. Caseworker Renee
Hamilton said she communicated “a lot” with Mother, each time using an interpreter.
She was confident she and Mother communicated effectively through the interpreter.

                                          5
Hamilton read and explained the service plan to Mother, which led her to believe
Mother fully understood her obligations despite her having only a second-grade
education and not knowing how to read or write.

      Hamilton testified about Mother’s progress toward fulfilling the requirements
of her service plan. Mother completed her parenting classes, but Hamilton noted
Mother had not demonstrated the skills she should have learned in those classes.
Mother finished her substance abuse counseling and was in the process of
completing her individual counseling. She had a stable and acceptable living
environment; she had been renting her own apartment for at least three months at the
time of trial. Mother told Hamilton she cleaned houses for a living and earned $400
per week, which she was paid in cash, but Hamilton was unable to verify
employment.

      Mother attended AA/NA meetings, but she did not identify a sponsor as
required by her plan until a few weeks before trial. She believed the program had
nine steps, not twelve. When asked what step she was on, Mother replied, “Look, I
got there, I was attending, I stopped, and then I began attending again. But I didn’t
have a sponsor, and I just know that they only sign every time I attend.”

      Drug tests. Mother submitted to random drug tests, often twice a month. In
mid-May 2016, two weeks after Pia was born, Mother was positive for cocaine in a
hair sample at a level of 1,466 picograms per microgram (pg/mg). She tested
negative for drugs through urinalysis and a substance abuse panel blood test, though.
When tested at the beginning of June 2016, Mother’s cocaine level in her hair had
dropped to 1,070 pg/mg, and it was down to 529 pg/mg at the end of June. Her urine
and blood tests were consistently negative for drugs. By mid-August 2016, Mother
was negative for drugs in her urine, blood, and hair. She was tested several times
over the next three months, and she remained negative.

                                         6
             4.     Relapse and denial
      Unfortunately, Mother relapsed in the second half of November or early
December 2016. She tested positive by hair sample for 534 pg/mg of cocaine at her
December 7 drug test. With the exception of one decrease in the beginning of
February 2017, her cocaine level steadily increased through the end of March 2017,
at which time her hair test showed a result of 1,330 pg/mg. She was also positive for
alcohol at that time.

      Mother’s counsel tried to elicit testimony from Hamilton that the results of a
hair follicle test depend on the part of the head from which the hair is taken.
However, Hamilton did not know if that was true. Mother did not pursue that line of
questioning further.

      Hamilton testified Mother consistently denied using cocaine, even in the face
of her positive test results. At trial, Mother at times tried to explain the results by
saying she was drugged involuntarily and at times said she could not explain them.
She remained steadfast in her denial throughout her testimony:

      Q.     . . . Fair to say you have tested positive for cocaine on several
             occasions during this case as recently as February, 2017. Does
             that sound correct to you?
      A.     They say I was positive to cocaine, but I cannot explain why
             because I’m very aware that I haven’t done — been in drugs. I
             have no way to prove it but because the papers show that. But
             I’m very aware that I haven’t done cocaine.

      ...

      Q.     Now, it’s your testimony that you don’t know how your [sic]
             testing positive for cocaine, right?
      A.     Yes. And I’m very aware, very self-conscience [sic] that I
             haven’t done drugs; and I’m going to fight for my children
             because —

                                           7
      Q.     Can you please explain to the Court while the levels — why the
             levels of your cocaine tests are continuing to get higher if you are
             not using drugs?

      A.     That’s what I cannot explain because I am aware that — I’m very
             very aware that I am not — I haven’t been doing cocaine.

      Hamilton felt termination of Mother’s parental rights was in Ben’s and Pia’s
best interest due to Mother’s continued drug use and denial. She testified:

      [T]he mother has not completed her family service plan. She has not
      demonstrated an understanding that drugs are not acceptable for her to
      use. And she’s continued to deny the use of drugs although we have
      positive drug tests. . . . [I]t’s a concern if we were to place the children
      in the home. We have not alleviated the reason they came into custody.
Hamilton believed Mother’s acknowledgment of her drug use was an important part
of her recovery.

             5.    Ben and Pia
      There is scant evidence in the record about Ben and Pia. Other than the
cocaine in her system, Pia appeared healthy at birth. Neither child had any special
physical or emotional needs. M.R. was meeting all of Ben’s needs, and Pia’s foster
family was meeting all of hers. Both children were doing well in their placements.
Pia was “very well bonded to the caregivers and [two] children in that home.”
Hamilton described Pia’s interaction with her foster parents’ two children:

      [Pia] follows them around the house. She mimics everything they do.
      She’s — the few times I have seen them, because they are at school
      sometimes; but to me, she is blended into the house as if she’s a
      biological child.
      M.R. wanted to adopt Ben, and the foster parents wanted to adopt Pia. The
Department approved of the proposed adoptions.




                                           8
             6.     Trial court’s findings
      The trial court found Mother engaged in the conduct described in subsections
D and E (both concerning endangerment of a child) and O (failure to comply with a
court-ordered service plan) of section 161.001(b)(1) of the Family Code. The court
additionally found termination of Mother’s parental rights was in Ben’s and Pia’s
best interest. The trial court appointed the Department to be the children’s managing
conservator. Mother timely appealed.

                                      ANALYSIS
I.    Burden of proof and standards of review
      Involuntary termination of parental rights is a serious matter implicating
fundamental constitutional rights. See In re G.M., 596 S.W.2d 846, 846 (Tex. 1980);
In re S.R., 452 S.W.3d 351, 357 (Tex. App.—Houston [14th Dist.] 2014, pet.
denied). Although parental rights are of constitutional magnitude, they are not
absolute. The child’s emotional and physical interests must not be sacrificed merely
to preserve the parent’s rights. In re C.H., 89 S.W.3d 17, 26 (Tex. 2002).

      Due to the severity and permanency of the termination of parental rights, the
burden of proof is heightened to clear and convincing evidence. See Tex. Fam. Code
Ann. § 161.001 (West 2014 & Supp. 2016); In re J.F.C., 96 S.W.3d 256, 265–66
(Tex. 2002). “‘Clear and convincing evidence’ means the measure or degree of proof
that will produce in the mind of the trier of fact a firm belief or conviction as to the
truth of the allegations sought to be established.” Tex. Fam. Code Ann. § 101.007
(West 2014); accord J.F.C., 96 S.W.3d at 264. This heightened burden of proof
results in a heightened standard of review. S.R., 452 S.W.3d at 358.

      Parental rights can be terminated upon clear and convincing evidence that
(1) the parent committed an act described in section 161.001(b)(1) of the Family


                                           9
Code, and (2) termination is in the best interest of the child. Tex. Fam. Code Ann.
§ 161.001(b). Only one predicate finding under section 161.001(b)(1) is necessary
to support a decree of termination when there is also a finding that termination is in
the child’s best interest. In re A.V., 113 S.W.3d 355, 362 (Tex. 2003).

      In reviewing the legal sufficiency of the evidence in a termination case, we
must consider all the evidence in the light most favorable to the finding to determine
whether a reasonable fact finder could have formed a firm belief or conviction that
its finding was true. See In re J.O.A., 283 S.W.3d 336, 344 (Tex. 2009); J.F.C., 96
S.W.3d at 266; C.H., 89 S.W.3d at 25. We assume the fact finder resolved disputed
facts in favor of its finding if a reasonable fact finder could do so, and we disregard
all evidence a reasonable fact finder could disbelieve. J.O.A., 283 S.W.3d at 344;
J.F.C., 96 S.W.3d at 266.

      In reviewing the factual sufficiency of the evidence, we consider and weigh
all the evidence, including disputed or conflicting evidence. See J.O.A., 283 S.W.3d
at 345. “If, in light of the entire record, the disputed evidence that a reasonable fact
finder could not have credited in favor of the finding is so significant that a fact
finder could not reasonably have formed a firm belief or conviction, then the
evidence is factually insufficient.” J.F.C., 96 S.W.3d at 266. We give due deference
to the fact finder’s findings, and we cannot substitute our own judgment for that of
the fact finder. In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curiam). The
fact finder is the sole arbiter when assessing the credibility and demeanor of
witnesses. Id. at 109. We are not to “second-guess the trial court’s resolution of a
factual dispute by relying on evidence that is either disputed, or that the court could
easily have rejected as not credible.” In re L.M.I., 119 S.W.3d 707, 712 (Tex. 2003).

II.   Predicate ground for termination: Endangerment (subsection E)
      In her first three issues, Mother challenges the legal and factual sufficiency of

                                           10
the evidence to support the trial court’s findings under subsections D, E, and O of
section 161.001(b)(1) of the Family Code. We conclude the evidence is legally and
factually sufficient to support the trial court’s subsection E finding. Accordingly, we
do not review the findings under subsections D or O. See A.V., 113 S.W.3d at 362.

      A.     Legal standards
      Subsection E of Family Code section 161.001(b)(1) requires clear and
convincing evidence that the parent “engaged in conduct or knowingly placed the
child with persons who engaged in conduct which endangers the physical or
emotional well-being of the child.” Tex. Fam. Code Ann. § 161.001(b)(1)(E). “To
endanger” means to expose a child to loss or injury or to jeopardize a child’s
emotional or physical health. See In re M.C., 917 S.W.2d 268, 269 (Tex. 1996); S.R.,
452 S.W.3d at 360. “Conduct” includes acts and failures to act. See In re J.T.G., 121
S.W.3d 117, 125 (Tex. App.—Fort Worth 2003, no pet.).

      A finding of endangerment under subsection E requires evidence the
endangerment was the result of the parent’s conduct, including acts, omissions, or
failures to act. Id. Termination under subsection E must be based on more than a
single act or omission; the statute requires a voluntary, deliberate, and conscious
course of conduct by the parent. Id. A court properly may consider actions and
inactions occurring both before and after a child’s birth to establish a “course of
conduct.” In re S.M., 389 S.W.3d 483, 491–92 (Tex. App.—El Paso 2012, no pet.).
While endangerment often involves physical endangerment, the statute does not
require that conduct be directed at a child or that the child actually suffer injury.
Rather, the specific danger to the child’s well-being may be inferred from the
parent’s misconduct alone. Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531,
533 (Tex. 1987); In re R.W., 129 S.W.3d 732, 738–39 (Tex. App.—Fort Worth 2004,
pet. denied). A parent’s conduct that subjects a child to a life of uncertainty and

                                          11
instability endangers the child’s physical and emotional well-being. In re A.B., 412
S.W.3d 588, 599 (Tex. App.—Fort Worth 2013), aff’d, 437 S.W.3d 498 (Tex. 2014).

      The parent’s conduct both before and after the Department removed the child
from the home is relevant to a finding under subsection E. See Avery v. State, 963
S.W.2d 550, 553 (Tex. App.—Houston [1st Dist.] 1997, no writ) (considering
persistence of endangering conduct up to time of trial); In re A.R.M., No. 14-13-
01039-CV, 2014 WL 1390285, at *7 (Tex. App.—Houston [14th Dist.] Apr. 8, 2014,
no pet.) (mem. op.) (considering criminal behavior and imprisonment through trial).

      B.    Substance abuse
      A parent’s continuing substance abuse can qualify as a voluntary, deliberate,
and conscious course of conduct endangering the child’s well-being. See J.O.A., 283
S.W.3d at 345; In re L.G.R., 498 S.W.3d 195, 204 (Tex. App.—Houston [14th Dist.]
2016, pet. denied); S.R., 452 S.W.3d at 361–62. By using drugs, the parent exposes
the child to the possibility that the parent may be impaired or imprisoned and,
therefore, unable to take care of the child. See Walker v. Tex. Dep’t of Family &
Protective Servs., 312 S.W.3d 608, 617–18 (Tex. App.—Houston [1st Dist.] 2009,
pet. denied). Continued illegal drug use after a child’s removal is conduct that
jeopardizes parental rights and may be considered as establishing an endangering
course of conduct. Cervantes-Peterson v. Tex. Dep’t of Family & Protective Servs.,
221 S.W.3d 244, 253–54 (Tex. App.—Houston [1st Dist.] 2006, no pet.) (en banc).

      A mother’s use of drugs during pregnancy may be conduct which endangers
the physical and emotional well-being of the child. In re A.S., 261 S.W.3d 76, 86
(Tex. App.—Houston [14th Dist.] 2008, pet. denied); In re J.T.G., 121 S.W.3d 117,
125 (Tex. App.—Fort Worth 2003, no pet.). However, termination is not automatic
in such a case. See A.S., 261 S.W.3d at 86 (“While unquestionably, an exercise of
poor judgment, Veronica’s use of marijuana on a single occasion, standing alone,

                                         12
does not rise to the level of a conscious course of conduct.”); see also In re H.L.F.,
No. 12-11-00243-CV, 2012 WL 5993726, at *5 (Tex. App.—Tyler Nov. 30, 2012,
pet. denied) (mem. op.) (cited by Mother for proposition that mere fact of drug use
during pregnancy does not mean termination is automatic).

      C.     Application

             1.     Drug use preceding Pia’s birth
      Mother tested positive for cocaine when Pia was born. Initially, she denied
taking cocaine. Then she said a man drugged her at a concert three weeks earlier.
When told that scenario would not explain the cocaine still present at Pia’s birth, she
told the Department investigator a man forced her to use cocaine and drink beer.
And at trial, she changed her story again, saying the man must have slipped the
cocaine in her beer. As the sole judge of credibility, the trial court could have chosen
to disbelieve Mother’s ever-changing account. See In re A.J.E.M.-B., Nos. 14-14-
00424-CV, 14-14-00444-CV, 2014 WL 5795484, at *14 (Tex. App.—Houston
[14th Dist.] Nov. 6, 2014, no pet.) (mem. op.) (“We acknowledge the Mother’s
testimony that she inadvertently used marijuana one time when she tested positive .
. . . However, as the factfinder, the trial court was entitled to disbelieve the Mother’s
testimony and rely on the drug test results and other evidence.”).

      Pia was positive for cocaine as well. It appears she has not suffered further
medical effects. But the drug’s mere presence in her system harmed her, and the
apparent lack of more damage does not diminish that harm. See In re M.D.V., No.
14-04-00463-CV, 2005 WL 2787006, at *3 (Tex. App.—Houston [14th Dist.] Oct.
27, 2005, no pet.) (mem. op.).




                                           13
             2.     Drug use after removal
      After testing negative for a number of months, Mother tested positive for
cocaine about seven months after her children were removed. Her cocaine levels
climbed fairly steadily over time. She had almost as much cocaine in her system one
month before trial as she did when this case began. At trial, Mother flatly denied
using cocaine, though she could not explain the positive results. The trial court was
free to reject Mother’s self-serving testimony in favor of scientific evidence. See In
re W.T., No. 14-17-00136-CV, 2017 WL 3567786, at *6 (Tex. App.—Houston [14th
Dist.] Aug. 17, 2017, n.p.h.) (mem. op.) (affirming endangerment finding due to
substance abuse despite mother’s denial that she used drugs); A.J.E.M.-B., 2014 WL
5795484, at *14.

      Further, Hamilton testified she believed Mother was in denial about her
addiction. A parent’s unwillingness to admit she has a substance abuse problem
suggests she will continue to abuse drugs and therefore continue to endanger her
children. See A.J.E.M.-B., 2014 WL 5795484, at *5 (considering evidence that
parents “minimized concerns and were in denial of the impact that substance use has
on their ability to sufficiently be in tune to the needs of their child.”); In re E.H., No.
02-09-00134-CV, 2010 WL 520774, at *4–*5 (Tex. App.—Fort Worth Feb. 11,
2010, no pet.) (mem. op.) (considering father’s denial that his drug use and drug
dealing harmed his children as factor in endangerment analysis).

             3.     Mother’s arguments
      Mother asserts on appeal:

      The results of hair follicle tests can vary if certain variables are
      uncontrolled such as which part of the head the hair is taken from and
      the length of the hair sample. The markers for cocaine are known to
      remain in the hair follicle ranging from three months up to six months.


                                            14
       There is no evidentiary support in the record for this assertion. To the contrary,
at trial Mother tried to elicit testimony from Hamilton to support that assertion, but
Hamilton said she did not know.

       Instead, Mother attempts to shift the burden to the Department to explain her
positive cocaine results. She writes, “[The Department] offered no expert testimony
to interpret the test results and so the fact-finder was left to speculate as to what they
actually imply.” We have rejected that argument. See L.G.R., 498 S.W.3d at 203
(“Mother does not cite, nor have we found, any legal authority supporting her
argument that the Department was required to present expert testimony as to
causation.”); In re C.M.-L.G., No. 14-16-00921-CV, 2017 WL 1719133, at *10
(Tex. App.—Houston [14th Dist.] May 2, 2017, pet. denied) (“Mother cites no
authority, and we know of none, requiring expert testimony about drug test results
in parental termination cases.”).

             4.     Conclusion on endangerment
       The evidence shows Mother had a substance abuse problem and was in denial
about it, both of which endangered Ben and Pia. Considering all the evidence in the
light most favorable to the endangerment finding, we conclude the trial court
reasonably could have formed a firm belief or conviction that Mother engaged in
conduct described in subsection E. Further, in light of the entire record, we conclude
the disputed evidence the trial court could not reasonably have credited in favor of
its endangerment finding is not so significant that the court could not reasonably
have formed a firm belief or conviction that Mother endangered her children.
Accordingly, the evidence is legally and factually sufficient to support the trial
court’s finding under subsection E. We overrule Mother’s first three issues.

III.   Best interest
       Mother’s fourth issue challenges the legal and factual sufficiency of the
                                           15
evidence to support the trial court’s finding that termination of her parental rights is
in Ben’s and Pia’s best interest.

      A.     Legal standards
      Termination must be in the child’s best interest. Tex. Fam. Code Ann.
§ 161.001(b)(2). Prompt, permanent placement of the child in a safe environment is
presumed to be in the child’s best interest. Id. § 263.307(a) (West 2014 & Supp.
2016). The best interest of a child is strongly presumed to be served by keeping the
child with the child’s parent. In re R.R., 209 S.W.3d 112, 116 (Tex. 2006) (per
curiam).

      Courts may consider the following non-exclusive factors in reviewing the
sufficiency of the evidence to support the best-interest finding: the desires of the
child; the physical and emotional needs of the child now and in the future; the
physical and emotional danger to the child now and in the future; the parental
abilities of the persons seeking custody; the programs available to assist those
persons seeking custody in promoting the best interest of the child; the plans for the
child by the individuals or agency seeking custody; the stability of the home or
proposed placement; acts or omissions of the parent that may indicate the existing
parent-child relationship is not appropriate; and any excuse for the parent’s acts or
omissions. Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976). As noted, this
list of factors is not exhaustive, and evidence is not required on all the factors to
support a finding that termination is in the child’s best interest. In re D.R.A., 374
S.W.3d 528, 533 (Tex. App.—Houston [14th Dist.] 2012, no pet.). See also Tex.
Fam. Code Ann. § 263.307(b) (setting out factors to be considered in evaluating a
parent’s willingness and ability to provide the child with a safe environment).




                                          16
       B.    Application

             1.     The children
       When a child is too young to express his desires, the fact finder may consider
that the child has bonded with the foster family, is well cared for by them, and has
spent minimal time with a parent. L.G.R., 498 S.W.3d at 205; In re J.D., 436 S.W.3d
105, 118 (Tex. App.–Houston [14th Dist.] 2014, no pet.).

       At the time of removal, 20-month-old Ben had lived with M.R. for most of
his life. M.R. thought of herself as his mother and Mother as his babysitter. The
Department formally placed Ben with M.R. after removal. She testified he was doing
well, and she wanted to adopt him. The Department approved of that adoption.

       Apart from having cocaine in her system, Pia was healthy at birth. She spent
at most a few days with Mother. She was placed in a foster home, where she
remained through the time of trial. Hamilton testified Pia was doing very well in that
home and was well bonded to her foster parents and their two children. Her foster
parents planned to adopt her, and the Department approved of that adoption as well.

             2.     Mother
       Endangerment. The evidence of Mother’s endangerment of Ben and Pia,
discussed above, is important to the best-interest analysis. See S.R., 452 S.W.3d at
366.

       Stability. At the time of trial, Mother had enjoyed a stable living environment
for at least three months. She said she had a job cleaning houses for which she was
paid $400 a week, but Hamilton was not able to verify her employment.

       Failure to complete service plan. Mother did not complete certain tasks
required by her service plan, nor did she achieve the plan’s goals. She did not provide
proof of her employment, had not finished her individual counseling, and tested

                                          17
positive for drugs for the four months leading up to trial. Although she completed
her parenting classes, the Department believed she had not “demonstrate[d] an
acceptance of the responsibility of being a parent,” one of the goals stated in her
service plan. Mother also completed substance abuse counseling and attended
AA/NA meetings, but her relapse shows she failed to meet another of her plan’s
goals: to “understand the serious nature of the situation that placed the child in
harm’s way.”

             3.     Conclusion on best interest
      Considering all the evidence in the light most favorable to the best-interest
finding, we conclude the trial court reasonably could have formed a firm belief or
conviction that termination of Mother’s parental rights was in each child’s best
interest. See J.O.A., 283 S.W.3d at 344; J.F.C., 96 S.W.3d at 266; C.H., 89 S.W.3d
at 25. Further, in light of the entire record, we conclude the disputed evidence the
trial court could not reasonably have credited in favor of its best-interest finding is
not so significant that the court could not reasonably have formed a firm belief or
conviction that termination of Mother’s rights was in Ben’s and Pia’s best interest.
Accordingly, the evidence is legally and factually sufficient to support the trial
court’s finding that termination is in the children’s best interest. We overrule
Mother’s fourth issue.

IV.   Conservatorship
      Mother does not raise an issue challenging the trial court’s naming the
Department as the children’s managing conservator. Yet in two parts of her brief,
the summary of the argument and the prayer for relief, she asserts the trial court
should not have terminated her rights but rather left her rights intact while retaining
the Department as the managing conservator. She writes:

      [Mother’s] parental-rights should not be terminated. [The children]
                                          18
      should remain in their current placements with continued sole
      managing conservatorship by [the Department]. [Mother] should be
      allowed to complete additional services or monitoring to satisfy [the
      Department] that she can remain drug-free, provide [the children] with
      a safe home environment, and be reunited with her children.

      The brief contains neither a statement of the governing law supporting
Mother’s assertion nor any application of that law to the facts. See Tex. R. App. P.
38.1(i). As a result, Mother has waived any challenge to the trial court’s
conservatorship decision separate from her challenge to the trial court’s termination
decision. See In re D.J.W., 394 S.W.3d 210, 223 (Tex. App.—Houston [1st Dist.]
2012, pet. denied) (holding mother in parental termination appeal waived challenge
to best-interest finding because brief contained no legal argument in support of her
challenge). We have already concluded the trial court’s termination findings are
supported by legally and factually sufficient evidence. We therefore overrule
Mother’s conservatorship challenge.

                                   CONCLUSION
      We affirm the trial court’s judgment.




                                       /s/    J. Brett Busby
                                              Justice

Panel consists of Justices Jamison, Busby, and Donovan.




                                         19